DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the release" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirt et al (USPGPUB 20030107726).  
Regarding claims 1 and 9, Hirt et al teach (Fig. 1) A method for calibrating (apparatus corresponding thereof) a light source (6) of a medical device, wherein the light source is connectable to at least one light-guiding fiber (within endoscope) such that electromagnetic radiation of a defined light .  

Allowable Subject Matter

s 2-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art of record does not teach the at least one light-guiding fiber is a fiber of a first fiber type or of a second fiber type, wherein the first fiber type is configured to emit electromagnetic radiation coupled into the light-guiding fiberin the longitudinal direction of the fiber , and wherein the second fiber type is configured to emit electromagnetic radiation coupled into the light-guiding fiber transversely with respect to the longitudinal direction of the fiber over a defined length of the fiber,  wherein the method furthermore comprises determining the fiber type used, wherein the determination of the desired emission characteristic takes account of the determined fiber type.
Regarding claim 5, prior art of record does not teach the sensor means comprise at least one lateral photodiode arranged laterally at the calibration port, and also at least one frontal photodiode arranged at a longitudinal end of the calibration port, wherein determining the actual emission characteristic comprises determining the respective photocurrent generated in the photodiodes by the light power coupled out from the light-guiding fiber, and wherein comparing the determined actual emission characteristic with the determined desired emission characteristic comprises comparing the determined photocurrents with photocurrents contained in the desired emission characteristic for the respective photodiodes.
Regarding claim 7, prior art of record does not teach the medical device comprises at least two light sources, which are in each case connectable to a light-guiding fiber such that electromagnetic radiation generated by the light sources is in each case at least partly coupled into the light-guiding fiber 
Regarding claim 10, prior art of record does not teach the sensor means comprise at least one lateral photodiode arranged laterally at the calibration port, and also at least one frontal photodiode arranged at a longitudinal end of the calibration port, wherein the device for determining the actual emission characteristic is configured to determine the respective photocurrent generated in the photodiodes by the light power coupled out from the light-guiding fiber, and wherein the device for comparing the determined actual emission characteristic with the determined desired emission characteristic is configured to compare the determined photocurrents with photocurrents contained in the desired emission characteristic for the respective photodiodes.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10602914 is in related field of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK